04/10/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0054
                  Supreme Court Cause No. DA 20-0054

EDWARD TOMSU,

                      Plaintiff/Appellant,
                                                     ORDER GRANTING
vs.                                              APPELLANT’S MOTION FOR
                                                  EXTENSION OF TIME FOR
UNIVERSITY OF MONTANA; JOHN                        TRANSMISSION OF THE
DOES 1-10; and, ABC                                      RECORD
CORPORATIONS 1-10,


                    Defendants/Appellees.

      Pursuant to Appellant’s Motion for Extension of Time for Transmission of

the Record, the contemporaneously filed Affidavit of Julie L. DeLong, RPR,

Official Court Reporter, and with good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellant’s Motion for Extension of Time

for Transmission of the Record is GRANTED. The Court Reporter shall have until

April 20, 2020, in which to transmit the record in this cause.

      DATED this ____ day of April, 2020.



                           By:_____________________________________
                                Clerk of the Supreme Court


cc: J.R. Casillas
    David Ohler



                                                                        Electronically signed by:
                                             1                                Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              April 10 2020